               Case 3:20-cv-00051 Document 1 Filed 02/24/20 Page 1 of 7




                             UNITED STATES DISTRICT COURT
                           FOR THE WESTERN DISTRICT OF TEXAS
                                    EL PASO DIVISION


 FERNANDO FORNELLI,
                                                             CIVIL COMPLAINT
              Plaintiff,

 v.                                                       CASE NO. 3:20-cv-00051

 I.Q. DATA INTERNATIONAL, INC.,
                                                        DEMAND FOR JURY TRIAL
              Defendant.


                                           COMPLAINT

         NOW comes FERNANDO FORNELLI (“Plaintiff”), by and through his attorneys,

Sulaiman Law Group, Ltd. (“Sulaiman”), complaining as to the conduct of I.Q. DATA

INTERNATIONAL, INC. (“Defendant”), as follows:

                                      NATURE OF THE ACTION

      1. Plaintiff brings this action for damages pursuant to the Fair Debt Collection Practices Act

(“FDCPA”) under 15 U.S.C. §1692 et seq., and the Texas Debt Collection Act (“TDCA”) under

Tex. Fin. Code Ann. § 392 et seq., for Defendant’s unlawful conduct.

                                     JURISDICTION AND VENUE

      2. This action arises under and is brought pursuant to the FDCPA. Subject matter jurisdiction

is conferred upon this Court by 15 U.S.C §1692, 28 U.S.C. §§1331 and 1337, as the action arises

under the laws of the United States. Supplemental jurisdiction exists for the state law claim

pursuant to 28 U.S.C. §1367.




                                                  1
              Case 3:20-cv-00051 Document 1 Filed 02/24/20 Page 2 of 7




   3. Venue is proper in this Court pursuant to 28 U.S.C. §1391 as Defendant conducts business

in the Western District of Texas and a substantial portion the events or omissions giving rise to the

claims occurred within the Western District of Texas.

                                             PARTIES

   4. Plaintiff is a consumer over the age-of-18, residing in El Paso County, Texas, which lies

within the Western District of Texas.

   5. Plaintiff is a natural “person,” as defined by 47 U.S.C. §153(39).

   6. Defendant provides third party debt collection services. Defendant’s principal place of

business is located at 21222 30th Drive, Suite 120, Bothell, Washington 98028. Defendant

regularly collects upon consumers located within the State of Texas.

   7. Defendant is a “person” as defined by 47 U.S.C. §153(39).

   8. Defendant acted through its agents, employees, officers, members, directors, heirs,

successors, assigns, principals, trustees, sureties, subrogees, representatives and insurers at all

times relevant to the instant action.

                             FACTS SUPPORTING CAUSES OF ACTION

   9.   The instant action stems from Defendant’s attempts to collect upon an outstanding balance

that Plaintiff purportedly owes in connection with a residential apartment lease (“subject debt”).

   10. In late 2019, Plaintiff began receiving calls from Defendant, who was seeking to collect

upon the subject debt.

   11. During Plaintiff’s initial conversation with Defendant, Plaintiff requested that Defendant

send him an itemized bill so he can familiarize himself with the exact nature of the charges

included in the subject debt.




                                                 2
              Case 3:20-cv-00051 Document 1 Filed 02/24/20 Page 3 of 7




    12. Rather than alleviate Plaintiff’s concerns, Defendant’s representative began berating

Plaintiff, and even threatened to go after Plaintiff at his place of employment.

    13. Defendant’s conduct was so upsetting to Plaintiff that Plaintiff hung up the phone.

    14. In response, Defendant called Plaintiff back three (3) more times in an effort to harass

Plaintiff into submission.

    15. Defendant has called Plaintiff’s phone multiple times during the same day on a number of

occasions.

    16. Startled by Defendant’s actions, Plaintiff returned its call and spoke with a supervisor,

who similarly yelled and threatened Plaintiff, stating that Defendant will make him pay when it

goes after Plaintiff’s job.

    17. Frustrated over Defendant’s conduct, Plaintiff spoke with Sulaiman regarding his rights.

    18. Plaintiff has incurred costs and expenses consulting with and retaining his attorneys as a

 result of Defendant’s conduct.

    19. Plaintiff has suffered concrete harm due to Defendants conduct, including but not limited

 to, aggravation, undue anxiety and emotional distress.

             COUNT I – VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT

    20. Plaintiff repeats and realleges paragraphs 1 through 19 as though fully set forth herein.

    21. Plaintiff is a “consumer” as defined by 15 U.S.C. §1692a(3) of the FDCPA.

    22. Defendant is a “debt collector” as defined by §1692a(6) of the FDCPA, because it regularly

use the mail and/or the telephone to collect, or attempt to collect, delinquent consumer accounts.

    23. Defendant identifies itself as a debt collector, and is engaged in the business of collecting

or attempting to collect, directly or indirectly, defaulted debts owed or due or asserted to be owed




                                                 3
                 Case 3:20-cv-00051 Document 1 Filed 02/24/20 Page 4 of 7




or due to others. Defendant has been a member of the Association of Credit Collection

Professionals, an association of debt collectors, since 2007.1

      24. The subject debt is a “debt” as defined by FDCPA §1692a(5) as it arises out of a transaction

due or asserted to be owed or due to another for personal, family, or household purposes.

            a. Violations of FDCPA § 1692d

      25. The FDCPA, pursuant to 15 U.S.C. §1692d, prohibits a debt collector from engaging “in

any conduct the natural consequence of which is to harass, oppress, or abuse any person in

connection with the collection of a debt.” §1692d(2) forbids “[t]the use of obscene language or

language the natural consequence of which is to abuse the hearer or reader.”

      26. Defendant violated 15 U.S.C. §1692d and d(2) when it used harassing debt collection

methods to collect upon the subject debt. The harassing nature of Defendant’s collection campaign

is highlighted by its unwarranted threats to Plaintiff, including the threat of extracting payment

directly from Plaintiff’s employer, and putting Plaintiff’s employment in jeopardy. This verbal

assault would naturally abuse any consumer, especially when that consumer is simply attempting

to inquire about the underlying debt.

      27. The FDCPA, pursuant to 15 U.S.C. §1692d(5), further prohibits a debt collector from

“causing a telephone to ring or engaging any person in telephone conversation repeatedly or

continuously with intent to annoy, abuse, or harass any person at the called number.”

      28. Defendant violated §1692d and d(5) when it repeatedly called Plaintiff multiple times

during the same day. Defendant called Plaintiff at least five (5) times in a single day, and even

placed multiple calls to Plaintiff after its representatives threatened Plaintiff. This repeated




1
    https://www.acainternational.org/search#memberdirectory

                                                        4
             Case 3:20-cv-00051 Document 1 Filed 02/24/20 Page 5 of 7




behavior of systematically calling Plaintiff’s phone and using abusive language shows that

Defendant’s goal was to abuse and harass Plaintiff.

         b. Violations of FDCPA § 1692e

   29. The FDCPA, pursuant to 15 U.S.C. §1692e, prohibits a debt collector from using “any

false, deceptive, or misleading representation or means in connection with the collection of any

debt.”

   30. In addition, this section enumerates specific violations, such as:

           “The use of any false representation or deceptive means to collect or attempt to
           collect any debt or to obtain information concerning a consumer.” 15 U.S.C.
           §1692e(10).

   31. Defendant violated §1692e and e(10) when it used deceptive means to collect and/or

attempt to collect the subject debt. Defendant implicitly represented that it could harass and

oppress Plaintiff when it attacked Plaintiff with threats and intimidating language. This type of

behavior is explicitly prohibited by the FDCPA. Defendant’s actions only served to worry and

confuse Plaintiff, who was innocently attempting to address the subject debt.

         c. Violations of FDCPA § 1692f

   32. The FDCPA, pursuant to 15 U.S.C. §1692f, prohibits a debt collector from using “unfair

or unconscionable means to collect or attempt to collect any debt.”

   33. Defendant violated §1692f by employing unfair means to collect upon subject debt from

Plaintiff. Specifically, it was unfair for Defendant to use personal attacks and unlawful threats to

assault Plaintiff in its debt collection campaign. Any reasonable fact finder will conclude that

Defendant’s verbal assault was an unfair and unconscionable effort to collect upon the subject

debt.

   34. As pled in paragraphs 17 through 19, Plaintiff has been harmed and suffered damages as a

result of Defendant’s illegal actions.

                                                  5
             Case 3:20-cv-00051 Document 1 Filed 02/24/20 Page 6 of 7




   WHEREFORE, Plaintiff, FERNANDO FORNELLI, respectfully requests that this Honorable

Court enter judgment in his favor as follows:

   a. Declaring that the practices complained of herein are unlawful and violate the
      aforementioned bodies of law;

   b. Awarding Plaintiff statutory damages of $1,000.00 as provided under 15 U.S.C.
      §1692k(a)(2)(A);

   c. Awarding Plaintiff actual damages, in an amount to be determined at trial, as provided
      under 15 U.S.C. §1692k(a)(1);

   d. Awarding Plaintiff costs and reasonable attorney fees as provided under 15 U.S.C.
      §1692k(a)(3);

   e. Enjoining Defendant from further contacting Plaintiff seeking payment of the subject debt;
      and

   f. Awarding any other relief as this Honorable Court deems just and appropriate.

               COUNT II – VIOLATIONS OF THE TEXAS DEBT COLLECTION ACT

   35. Plaintiff restates and realleges paragraphs 1 through 34 as though fully set forth herein.

   36. Plaintiff is a “consumer” as defined by Tex. Fin. Code Ann. § 392.001(1).

   37. Defendant is a “third party debt collector” as defined by Tex. Fin. Code Ann. § 392.001(7).

   38. The subject debt is a “consumer debt” as defined by Tex. Fin. Code Ann. § 392.001(2) as

it is an obligation, or alleged obligation, arising from a transaction for personal, family, or

household purposes.

           a. Violations of TDCA § 392.302

   39. The TDCA, pursuant to Tex. Fin. Code Ann. § 392.302(1), states that “a debt collector may

not oppress, harass, or abuse a person by using profane or obscene language intended to abuse

unreasonably the hearer or reader[.]”

   40. Defendant violated the TDCA by using verbal attacks and extreme threats for the express

purpose of abusing Plaintiff. By stating that Defendant will come after Plaintiff’s employment,

                                                6
             Case 3:20-cv-00051 Document 1 Filed 02/24/20 Page 7 of 7




Defendant transparently attempted to harass Plaintiff into submission. Consequently, Defendant’s

debt collection practices violated the TDCA.

   WHEREFORE, Plaintiff, FERNANDO FORNELLI, respectfully requests that this Honorable

Court enter judgment in his favor as follows:

   a. Declaring that the practices complained of herein are unlawful and violate the
      aforementioned statutes and regulations;

   b. Entitling Plaintiff to injunctive relief pursuant to Tex. Fin. Code Ann. § 392.403(a)(1).

   c. Awarding Plaintiff actual damages, pursuant to Tex. Fin. Code Ann. § 392.403(a)(2).

   d. Awarding Plaintiff punitive damages, in an amount to be determined at trial, for the
      underlying violations;

   e. Awarding Plaintiff costs and reasonable attorney fees, pursuant to Tex. Fin. Code Ann. §
      392.403(b);

   f. Enjoining Defendant from further contacting Plaintiff seeking payment of the subject
      debt; and

   g. Awarding any other relief as this Honorable Court deems just and appropriate.

Dated: February 24, 2020                             Respectfully submitted,

s/ Nathan C. Volheim                                 s/Taxiarchis Hatzidimitriadis
Nathan C. Volheim, Esq. #6302103                     Taxiarchis Hatzidimitriadis, Esq. #6319225
Counsel for Plaintiff                                Counsel for Plaintiff
Admitted in the Western District of Texas            Admitted in the Western District of Texas
Sulaiman Law Group, Ltd.                             Sulaiman Law Group, Ltd.
2500 South Highland Ave., Suite 200                  2500 South Highland Ave., Suite 200
Lombard, Illinois 60148                              Lombard, Illinois 60148
(630) 568-3056 (phone)                               (630) 581-5858 (phone)
(630) 575-8188 (fax)                                 (630) 575-8188 (fax)
nvolheim@sulaimanlaw.com                             thatz@sulaimanlaw.com




                                                7
